 Case 1:15-cr-00878-VM Document 173 Filed 08/03/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    15 CR 878 (VM)
     - against -                   :
                                   :    ORDER
KARIEM BROADNAX,                   :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      The     Court    sentenced          defendant        Kariem        Broadnax

(“Broadnax”) on March 22, 2019 to 210 months’ imprisonment

followed by 3 years’ supervised release. (See “Judgment,”

Dkt. No. 131.) Broadnax is serving his sentence in                              FCI

Allenwood.

      By     letter   dated    July       8,     2020,    Broadnax       requests

immediate      compassionate      release        pursuant     to    18    U.S.C.

Sections      3582(c)(1)(A)       and     (B)     (“Section    3582”).         (See

“Motion,” Dkt. No. 171.) Pursuant to the Court’s Order, the

Government responded on July 27, 2020. (See “Opposition,”

Dkt. No. 172.) Broadnax points to his health conditions,

including asthma, and notes the dangers presented by the

COVID-19 pandemic. This is Broadnax’s second such motion; the

Court previously denied his motion for compassionate release

by   Order    dated   May   13,    2020,        because   Broadnax       had   not

demonstrated      compliance       with        Section    3582’s     exhaustion

requirements. (See “May 13 Order,” Dkt. No. 166.)
 Case 1:15-cr-00878-VM Document 173 Filed 08/03/20 Page 2 of 3



      The Court will deny the Motion. While Broadnax has

apparently exhausted his administrative remedies (and the

Government does not contend otherwise), the Court is not

persuaded that extraordinary and compelling circumstances

exist that would warrant a reduction in his sentence. See

Section 3582(c)(1)(A). While        moderate to severe asthma is a

risk factor for COVID-19, Broadnax appears to suffer from a

less serious form of asthma. (Opposition at 5-6.) Nor does

Broadnax, who is only 31 years old, allege any other serious

health conditions that would put him at increased risk.

Furthermore, Broadnax does not argue that conditions at FCI

Allenwood   are   particularly      dangerous;       as   the   Government

argues, BOP has taken many steps to decrease the risk, and

“there has never been a confirmed case of COVID-19 among the

prisoner population” at Broadnax’s facility. (Opposition at

5.)

      Furthermore,    even    if   Broadnax    had    established    that

extraordinary and compelling reasons warranted a reduction in

his sentence, Section 3582 also requires that the Court

consider the factors set forth in 18 U.S.C. Section 3553(a)

before granting compassionate release. A consideration of

these   factors   weighs     strongly   against      granting     release.

Broadnax    was   instrumental     in   a   homicide      and   personally

participated in four separate robberies where physical force

                                    2
 Case 1:15-cr-00878-VM Document 173 Filed 08/03/20 Page 3 of 3



was used. (Opposition at 1-2.) The seriousness of his crimes

merited the length of the sentence imposed. Reducing the

sentence would promote neither respect for the law nor the

principle of deterrence.

     Accordingly, it is hereby

     ORDERED that defendant Kariem Broadnax’s motion for

compassionate release (Dkt. No. 171) is DENIED. The Clerk of

Court is directed to mail a copy of this Order to Kariem

Broadnax, Register Number 92496-054, USP Allenwood, U.S.

Penitentiary, P.O. Box 3000, White Deer, PA 17887 and note

service on the docket.

SO ORDERED.

Dated:   New York, New York
         3 August 2020




                                 3
